 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH ALAN SIERRA,                               No. 2:17-cv-2611 KJM AC P
12                       Plaintiff,
13           v.                                          ORDER
14    CDCR DIRECTOR, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 31, 2019, the magistrate judge filed an order and findings and recommendations,

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. ECF No. 41. Plaintiff has

23   filed objections to the findings and recommendations, as well as to the order denying his motion

24   for counsel and the screening order. ECF No. 56.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis. With

28   respect to the objections to the screening order and denial of counsel, Federal Rule of Civil
                                                         1
 1   Procedure 72(a) permits a party to object to non-dispositive orders issued by magistrate judges
 2   and requires that the district judge “modify or set aside any part of the order that is clearly
 3   erroneous or is contrary to law.” The July 31, 2019 orders of the magistrate judge are not clearly
 4   erroneous or contrary to law and the objections will be overruled.
 5           Plaintiff has also filed a motion for reconsideration of the September 6, 2019 order
 6   denying his motions to amend other motions (ECF No. 60) and objections to the order (ECF
 7   No. 61). Local Rule 303(f) provides that a magistrate judge’s orders shall be upheld unless
 8   “clearly erroneous or contrary to law.” Plaintiff’s motion for reconsideration states only that his
 9   motions should be granted and refers the court to his simultaneously filed objections. The court
10   has reviewed his objections to the order and finds that the magistrate judge’s September 6, 2019
11   order is not clearly erroneous or contrary to law.
12           Accordingly, IT IS HEREBY ORDERED that:
13           1. The findings and recommendations filed July 31, 2019 (ECF No. 41), are adopted in
14   full.
15           2. Plaintiff’s motions for preliminary injunction (ECF Nos. 29, 31, 36-40) are denied
16   without prejudice. Plaintiff’s renewed motion for preliminary injunction (ECF No. 62) is denied
17   for the same reasons outlined in the July 31, 2019 findings and recommendations (ECF No. 41).
18           3. Plaintiff’s objections to the July 31, 2019 order (ECF No. 56) are overruled.
19           4. Plaintiff’s motion for reconsideration (ECF No. 60) is denied.
20           5. Plaintiff’s objections to the September 6, 2019 order (ECF No. 61) are overruled.
21           6. This case is referred back to the assigned magistrate judge for all further pretrial
22   proceedings.
23   DATED: January 14, 2020.
24

25

26

27

28
                                                          2
